Citation Nr: 0022517	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a claim for service connection for asthma has 
been reopened by submission of new and material evidence.

2.  Entitlement to service connection for a disability of the 
ankles.

3.  Entitlement to service connection for a disability of the 
eyes.

4.  Entitlement to service connection for a nasal disorder.

5.  Entitlement to an increased rating for degenerative disc 
disease at L4-L5 and L5 - S1, currently evaluated as 
10 percent disabling.

6.  Entitlement to a compensable rating for right knee 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
December 1987.  He had an earlier period of active service, 
reportedly from August 1974 through July 1977, the exact 
dates of which are not verified in the record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 10, 1995, and 
November 3, 1998, by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans affairs.  In the March 
1995 decision, the rating board denied service connection for 
a disability of the ankles and an increased rating for right 
knee strain, and found that new and material evidence 
sufficient to reopen a previously disallowed claim for 
service connection for asthma had not been submitted.  The 
rating board also raised the rating for the service-connected 
back disability from noncompensable to 10 percent, effective 
July 25, 1994, but denied a rating higher than 10 percent.  
By the November 1998 decision, the rating board denied 
service connection for disabilities of the eyes and nose.  
The veteran testified at a hearing on October 11, 1998, and 
at a travel board hearing on June 30, 1999, in connection 
with his appeal.  





FINDINGS OF FACT

1.  The record does not include competent evidence that the 
veteran has a disability of the ankles related to his period 
of military service.  

2.  The record does not include competent evidence that the 
veteran has a disability of the eyes related to his period of 
military service.  

3.  The record includes competent medical evidence that the 
veteran has a chronic nasal disability related to his 
military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
ankle disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991).

2.  The claim of service connection for an eye disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991).

3.  The claim of entitlement to service connection for a 
nasal disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection -- Disability of the Eyes 

Factual Background.  On an examination for enlistment 
performed in June 1974, no complaints or findings referring 
to the eyes were recorded.  Service medical records show that 
in December 1975, the veteran was treated for irritation in 
the left eye with blurred vision.  The assessment was mild 
conjunctivitis.  In January 1977, refractive changes were 
noted on an optometric examination.  Examination of the eyes 
was within normal limits.  In February 1977, the veteran was 
treated for a lump under the eyelid and irritation of the 
eye.  The diagnosis was conjunctivitis.  In November 1977, 
the veteran complained of edema pain in the right eye.  There 
had been no trauma.  Examination showed redness and a slight 
exudate.  On an eye consultation, a hordeolum of the right 
lower lid was reported.  The veteran was seen again in May 
1978 for the same symptoms, at which time an external 
hordeolum was diagnosed.  In May 1980, the veteran received 
treatment for conjunctivitis related to allergies.  In 
January 1983, a sensitivity to headlights at night was noted.  
The veteran was noted to be farsighted.  

The veteran underwent a VA eye examination in June 1998 at 
which time he complained of occasional photophobia which was 
characterized as longstanding and nonprogressive.  The 
photophobia was occasional and occurred at night while he was 
driving, but was not sufficient to interfere with his 
driving.  Visual acuity was 20/20 with correction.  The 
clinical impressions were mild myopia and presbyopia.  The 
examiner noted a history of subtle optic neuropathy with 
prior visual field testing revealing a supranasal defect.  

The veteran testified at a hearing before the Board on 
June 30, 1999, that he had been given tinted glasses because 
light affected his eyes while he was driving.  He complained 
of having had pain and headache in service and stated that he 
had been told by the VA that he had a retinal degeneration in 
the right eye.  He reported having seen private physicians in 
Petersburg after separation.  

The record on appeal includes VA outpatient treatment records 
from the McGuire VA Medical Center in Richmond, Virginia, 
covering the period from 1988 through June 1999.  Entries 
dated in February 1997 show complaints of pressure behind the 
eyes.  Later entries show evaluation for orbital pain and 
complaints of difficulty seeing at night.  An examination in 
September 1998 showed nyctalopia with orbital pain, but was 
otherwise normal.  The orbital pain was thought to be 
possibly vascular in origin.  

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Once the claimant's initial burden of submitting a well-
grounded claim has been met,  the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  See also Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

In determining whether the veteran's claim for a disability 
of either eye is well grounded, it is relevant that under VA 
regulations, congenital or developmental defects and 
refractive errors of the eye are not classified as diseases 
or injuries within the meaning of applicable legislation 
governing VA benefits.  38 C.F.R. § 3.303(c) (1999).  In this 
case, the veteran's service and post service medical records 
show that he has received medical evaluation for complaints 
attributed to myopia and presbyopia.  Since both myopia and 
presbyopia are refractive errors, the claim for service 
connection for an eye disorder is, to that extent, lacking in 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service medical records show that the veteran was seen on 
various occasions, specifically in 1975, 1977, and 1980, for 
episodes of conjunctivitis.  In 1977 and 1978, he was treated 
for symptoms of hordeolum.  (A hordeolum is a localized, 
purulent, inflammatory staphylococcal infection of one or 
more sebaceous glands of the eyelids, called also a stye.  
Dorland's Illustrated Medical Dictionary, 26th Ed., 616).  VA 
outpatient treatment records dated in 1997 and subsequently 
show that the veteran has been treated for complaints of pain 
and pressure behind the eyes, as well as for complaints of 
problems with night vision.  Some form of optic neuropathy or 
retinal dystrophy involving the rods and cones was suspected, 
but the record does not show that a current diagnosis has 
been definitively established.  An MRI scan in May 1997 
showed no cause for the orbital pain.

There is no medical evidence to suggest that either 
conjunctivitis or hordeolum represented a chronic disorder 
during service or that the veteran has either disorder on a 
chronic basis at the present time.  The veteran is still 
undergoing evaluation for some form of suspected optical 
neuropathy or retinal dystrophy, but no definite diagnosis 
has been established.  By the same token, there is no 
evidence to suggest that this disorder, even if ultimately 
established to be chronic and acquired in nature, was 
manifest during service.  In this context, although the 
veteran was noted on one occasion in service to complain of 
sensitivity to headlights, there is no medical evidence that 
such symptom signified a chronic disorder or that it is 
related to the pathology for which he is currently undergoing 
evaluation.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has not identified any additional medical 
evidence which would render her claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Slater v. 
Brown, 9 Vet. App. 240 (1996) and Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

Although the RO did not specifically cite the absence of a 
well-grounded claim as the basis for the denial of service 
connection for a nasal disability, this omission is harmless 
error.  Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's 
failure to adjudicate the question of well groundedness did 
not result in prejudice to the veteran; to the contrary, by 
addressing the merits of the claim as if it were well 
grounded, the veteran received a greater degree of 
consideration than would have been required for a well-
groundedness determination.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  




II.  Service Connection for a Nasal Disability

Factual Background.  On an examination for enlistment in June 
1974, the veteran reported a history of hay fever.  The nose 
and sinuses were reported as normal.  No complaints or 
findings referring to a nasal disorder were recorded.  
Service medical records show that in June 1978, the veteran 
was treated for allergic rhinitis.  In April 1981, he was 
seen at an ear, nose and throat clinic for complaints of post 
nasal drip.  He was treated for rhinitis and told to return 
to the clinic as necessary.  In July 1981, the veteran was 
treated for sinusitis manifested by maxillary congestion 
bilaterally.  In April 1986, he was treated for pharyngitis.  
He was treated on a number of other occasions for 
pharyngitis.  In January 1987, the veteran was treated for 
sinus drainage of two days' duration, with congestion.  In 
March 1987, he was given Actifed for sinusitis.  

The veteran underwent a VA examination in February 1988 in 
connection with his original VA claim.  The nose and sinuses 
were reported as normal.  

In May 1997, the veteran underwent a magnetic resonance 
imaging scan (MRI) of the orbits and head.  The clinical 
impression was that the veteran had mild paranasal sinus 
disease but that no cause of headaches or orbital pain was 
identified.  

The veteran underwent an ear, nose and throat examination in 
June 1998.  He complained of persistent drainage from the 
nose into the throat and chronic sore throat, especially at 
night.  He was taking nasal steroids and another medication 
which usually relieves the symptoms.  He complained of 
occasional nasal obstruction on both sides.  He reported an 
occasional brown mucous discharge as well as dyspnea which 
occurred only with asthma exacerbations.  He was on nasal 
steroids and other medications.  He reported constant 
headaches over the forehead.  He indicated that his eyes 
itched during the spring and fall.  On examination, the 
turbinates were hypertrophied.   There was no purulent 
discharge.

The veteran testified at a hearing before the Board on 
June 30, 1999, in connection with his appeal.  With respect 
to a nasal condition, he testified that he had been treated 
in 1978, 1981 and 1987 for sinusitis and allergic rhinitis 
and that he continued to have persistent sinus-type 
infections.  He related that he had first seen a physician 
shortly after getting out of service and that a VA doctor had 
told him that he had constant sore throats due to nasal 
drainage.  

The record on appeal includes VA outpatient treatment records 
from the McGuire VA Medical Center in Richmond, Virginia, 
covering the period from 1988 through June 1999.  In January 
1991, the veteran was seen for complaints of nasal drainage 
for two days.  His chest was noted to be congested.  The 
assessment was bronchitis.  The records show that the veteran 
was seen on various occasions for chronic sinusitis and 
turbinate hypertrophy.  An MRI scan in May 1997 showed 
findings interpreted as mild paranasal sinus disease.  A 
later MRI in April 1998 showed chronic sinusitis.  An entry 
dated in May 1999 showed nasal obstruction, enlarged 
turbinates, with little relief from treatment, including 
medications, and injections.  

Analysis.  The record shows variously diagnosed nasal 
pathology both during service and at the present time.  This 
evidence satisfies the first and second of the elements 
established by Caluza and Epps, Id., to establish a well-
grounded claim.  

With respect to a nexus between the current pathology and 
that in service, the Court made it clear in Savage v. Gober, 
10 Vet. App. 488 (1997), that the nexus element may be 
satisfied by application of the provisions of 38 C.F.R. 
§ 3.303(b) on the basis of a showing of chronicity during 
service or continuity of separation after separation.  The 
Court stated that section 3.303(b) provides that a veteran 
may use "the chronic disease shown as such in service" 
provision when the evidence demonstrates: (1) that the 
veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  

With respect to question (a), the Court held that the answer 
depends on whether the disability is of a type that requires 
medical expertise to demonstrate its existence (citing Epps, 
supra; Caluza, 7 Vet. App. at 506; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra); or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence, Savage, 10 Vet. App. At 
495; (citing Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)), for 
the proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 
(1992)).  

With respect to question (b), the Court held that either 
evidence contemporaneous with service or the presumption 
period or evidence that is post-service or post-presumption- 
period may suffice.  In so holding, the Court noted that the 
language of the regulation ("first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  The Court also 
noted that to the extent that the language of the regulation 
is ambiguous, "interpretive doubt is to be construed in the 
veteran's favor."  Savage, supra.  

The Court held that with respect to element 2 the question is 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period or whether lay 
evidence will suffice.  Again, the answer depends on the 
nature of the present condition, i.e., whether it is of a 
type that requires medical expertise to identify it as the 
same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation.  Savage, (citing Epps, Caluza, Heuer, Grottveit, 
Falzone, and Harvey, Id.).  

According to the service department medical records, the 
veteran was seen initially in 1978 for complaints of allergic 
rhinitis.  In April 1981, he was seen for post nasal drip and 
rhinitis.  Three months later, he was seen for maxillary 
congestion attributed to sinusitis.  He was seen again on 
various occasions in 1987 for symptoms of sinusitis.  Post 
service medical records show that a diagnosis of chronic 
sinusitis has been well established since at least 1997 and 
that the diagnosis has been confirmed by MRI scans.  Although 
sinusitis and rhinitis have gone for extended periods without 
being diagnosed per se, asthma attacks have been documented 
regularly since the veteran's entrance into military service 
and physicians have indicated that the attacks have 
correlated with respiratory infections.  The medical 
notations have lent credibility to the veteran's assertions 
that he has experienced frequent nasal infections in addition 
to the documented asthma attacks.  Furthermore, the veteran 
is competent to provide credible evidence concerning the 
nature and occurrence of his nasal symptoms.

The medical findings recorded in service and post service 
medical records are sufficient in conjunction with the 
veteran's testimony concerning his symptoms to satisfy the 
requirements of Savage, Id., to establish a well-grounded 
claim based on chronicity.  Accordingly, the veteran's claim 
for service connection for a nasal disability will receive 
further adjudication consistent with the specifications set 
forth in the Remand portion of this decision below

III.  Service Connection for an Ankle Disability

Factual background.  On an examination for enlistment 
performed in June 1974, no complaints or findings referring 
to the ankles were recorded.  Service medical records show 
that in July 1975, the veteran was treated for a left ankle 
sprain which he received while playing basketball.  Ice and 
an Ace wrap were prescribed.  In August 1976, the veteran 
twisted his right ankle.  An X-ray showed no fracture.  A 
mild sprain was diagnosed.  In August 1981, the veteran was 
seen at a medical facility for complaints diagnosed as a 
sprained ankle.  He did not remember having injured the 
ankle.  Subsequent service medical records contain no further 
reference to complaints or findings regarding the ankles.

The veteran underwent a VA examination in February 1988.  
There were no complaints or findings of abnormality of either 
ankle.  

In September 1994, the veteran filed his initial claim for 
service connection for disability of the ankles.  

The veteran underwent a VA spine examination in February 1995 
in connection with his service connection claim.  He 
complained of right ankle pain which he believed to be 
arthritic in nature.  Examination showed no abnormality of 
the ankle.  The clinical impression was ankle pain with no 
abnormality present.  

The veteran testified at a hearing before the Board on 
June 30, 1999, in connection with his appeal.  With respect 
to his ankles, he stated that after his ankle sprains in 
service he continued to have ankle pain and would complain 
about the pain now and then.  He related that he continued to 
feel pain in the ankles when the weather changed, especially 
in the fall.  He claimed that he had gone to a VA facility in 
Richmond in 1988 and was given Motrin but that the symptoms 
had continued.  He claimed that a physician had later told 
him that he had arthritis in both ankles.  He claimed that he 
reported ankle pain at separation but that not all of his 
complaints were recorded.

The record on appeal includes VA outpatient treatment records 
from the McGuire VA Medical Center in Richmond, Virginia, 
covering the period from 1988 through June 1999.  In October 
1993, the veteran was seen for complaints of giving way of 
the right ankle.  He related that he had first hurt it about 
two months earlier while playing racquetball.  Entries 
beginning in late 1994 describe complaints of pain involving 
multiple joints, including the ankles.  An examination in 
March 1993 at an outpatient facility showed that there was a 
full range of motion of the ankles without tenderness or 
effusion.  There was no indication of rheumatic disease.  The 
veteran was seen in the rheumatology clinic in April 1995 for 
chronic musculoskeletal pain.  The complaints were noted to 
be out of proportion and to have no significant etiology.  

Analysis.  Service medical records show that the veteran 
sustained a sprain of the left ankle in 1975 and sprains of 
the right ankle in 1976 and 1981.  After service, there were 
no documented complaints or abnormalities involving either 
ankle until October 1993, when the veteran complained that 
the right ankle had given way after an injury two months 
earlier.  At a VA examination in February 1995, the veteran 
complained of ankle pain, but no abnormality was present.  In 
January 1998, tendinitis of the left Achilles tendon was 
reported following an injury.

There is no any competent medical evidence of record which 
would tend to corroborate the veteran's allegation that the 
sprains in service have resulted in a current disability.  
While the veteran reports continuing ankle pain, there is no 
corroboration of his claimed evaluation shortly after 
separation from service at a VA facility for arthritis or any 
other ankle defect.  In fact, although he has obtained 
outpatient evaluations for orthopedic complaints associated 
with a number of disorders and has complained of ankle pain 
on these occasions, the medical evidence does not show a 
chronic disability of either ankle at the present time.  

In the absence of evidence of a chronic disorder of either 
ankle, the current disability required to satisfy the first 
of the three elements of a well-grounded claim is not 
present.  The existence of a current disability is, in fact, 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (the Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The prerequisites for establishing a well-grounded claim for 
service connection for a disability of either ankle are 
therefore not satisfied.  In the absence of a well-grounded 
claim, the appeal must be denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Although the RO did not expressly identify 
the absence of a well-grounded claim as the basis for the 
denial of service connection, this omission constitutes 
harmless error.  See Meyer, Bernard, Id.  




ORDER

The claim of service connection for an eye disability is 
denied as not well grounded.  

The claim of entitlement to service connection for a nasal 
disability is well grounded.  To that extent only, the appeal 
is allowed as to that claim.  

The claim of entitlement to service connection for an ankle 
disability is denied as not well grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Asthma.  

The veteran filed his original application for VA disability 
compensation in January 1988 requesting service connection 
for asthma.  By a rating decision of March 15, 1988, the RO 
denied service connection for asthma.  The veteran was 
notified of the determination by a letter dated March 22, 
1988.  He did not appeal the denial.  

In September 1994, the veteran requested that his claim for 
service connection for asthma be considered.  In support of 
his request, he testified at a hearing at the RO in October 
1995 and at a hearing before the Board on June 30, 1999.  
Evidence submitted in connection with his claim includes 
medical records from the John Randolph Hospital, a November 
1995 statement from R. A. Johnson, M.D., and VA outpatient 
treatment records from the McGuire VA Medical Center in 
Richmond, Virginia, covering the period from 1988 through 
June 1999.  

In the absence of a timely appeal, the RO denial of the 
veteran's original claim for service connection for asthma in 
March 1988 was final with respect to the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1056(a) 
(1999).  In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
the Court set forth a two-step analysis to be applied in 
determining whether a claim should be reopened.  The Board 
must first determine whether the evidence received since the 
most recent prior denial is new and material; if it is, the 
case will be considered reopened, and the claim will be 
evaluated in light of the entire evidence of record, both old 
and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. 
Cir. 1996) (if the Board finds that there is no new and 
material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case).  Citing the 
later decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F 3d. 1356 (1998) 
(discussed below), the Court in Elkins v. West, 12 Vet. App 
209 (1999) added a third step to the process, holding that if 
the claim is reopened and found to be well grounded, the duty 
to assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, 12 Vet. 
App 203 (1999).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1999), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court refined the criteria defining new 
and material evidence by adopting a three-pronged test 
consisting of three separate determinations:  (1) whether 
evidence received since the prior final disallowance is 
"new;" if so, (2) whether such evidence is relevant to and 
probative of the issue at hand; and, if so (3) whether there 
is a reasonable possibility that, when viewed in the context 
of all of the evidence of record, such evidence would change 
the outcome of the claim.  However, the Federal Circuit in 
Hodge, Id., overruled the Colvin with respect to the 
materiality of the evidence required to reopen claims for VA 
benefits, finding that the component of the Colvin test which 
required a reasonable possibility that the new evidence would 
change the outcome of the claim negated the language of the 
regulation.  See 38 C.F.R. § 3.156(a), supra.  The Federal 
Circuit has recently clarified that the two other elements of 
the Colvin test remain valid.  Anglin v. West, 203 F 3d 1343 
(2000).  

The veteran's petition to reopen his claim for service 
connection for asthma was reviewed under the Colvin test and 
has not yet been reviewed by the RO under the revised 
criteria set for in Hodge.  The general rule established by 
the Court is that if there is a possibility that the veteran 
will be prejudiced in any way by initial consideration of an 
issue by the Board, the claim must be remanded to the RO for 
further adjudication.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the present case, the possibility that 
adjudication of the reopening question presented by this 
claim may be prejudicial to the veteran cannot be ruled out.  
Accordingly, the veteran's best interests would be served by 
initial consideration under the Hodge standard by the RO, and 
the Board will remand the issue for this purpose.  

If the claim for service connection for asthma is found to be 
reopened by new and material evidence, the RO will be 
obligated to make a further determination as to whether the 
underlying service connection claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998) and Murphy v. Derwinski, 1 Vet. App. 89 (1990).  Before 
the decisions in Winters and Elkins, Id., a finding that a 
claim had been reopened was synonymous with a determination 
that the underlying claim was itself well grounded.  See 
Edenfield v, Brown, 8 Vet. App 384 (1995).  In Elkins, 
however, the Court effectively "decoupled" the new and 
material evidence and well groundedness determinations, 
noting that Hodge had eliminated the requirement that 
evidence must raise a reasonable possibility of changing the 
outcome of the claim in order to be considered new and 
material.  See also Winters, Id.  If the service connection 
claim is found to be well grounded, the RO will also be 
required to take all action necessary to satisfy the 
statutory duty to assist.  

Nasal Disability  

Because the claim of entitlement to service connection for a 
nasal disability is well grounded, the VA has a duty to 
assist the veteran in developing the facts pertinent to such 
claim.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. 
§§ 3.103(a), 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining records relevant to the 
veteran's appeal.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); see also 38 
C.F.R. § 3.326 (1999).  

The record establishes unequivocally the current presence of 
chronic sinusitis confirmed by MRI scans, but medical 
clarification is required as to whether such pathology is 
related to the various episodes in service.  A VA examination 
by a specialist in ear, nose and throat disorders is 
therefore required.  The Court has held that in order to 
satisfy the douty to assist, an examination by a specialist 
must be obtained where required.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  


Increased ratings -- Service-connected back and right knee 
disabilities  

It is clear that in view of persistent complaints of pain, 
the ratings for both the service-connected back and right 
knee disabilities must be reviewed in light of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein the Court 
held that, when a veteran alleges functional loss due to 
pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  Under 38 C.F.R. § 4.40 (1999), 
a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1998), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

The record shows that although extensive examination and 
treatment for the back and knee is shown in outpatient 
treatment reports, the most recent VA examination for rating 
purposes was that performed in March 1997.  Aside from the 
staleness of that report as a reflection of the status of the 
veteran's knee, the examination did not provide findings with 
respect to the extent of functional impairment during 
flareups of disability involving either the back or right 
knee.  The RO recognized the deficit and returned the 
examination as inadequate, but the ensuing addendum noting 
the absence of increased disability on flareups was prepared 
by a physician other than the physician who conducted the 
examination.  The reviewing physician merely made inferences 
as to the presence or absence of flareup disability by 
reviewing the examining physician's recorded findings.  This 
type of vicarious examination is not an adequate substitute 
for an evaluation by a physician who is in a position to draw 
a conclusion, by direct observation of the veteran, as to the 
extent of impairment that may be present.  According to 
DeLuca, "The medical examiner must be asked to express an 
opinion on whether pain could significantly limit function 
ability during flareups or when the [joint] is used 
repeatedly over a period of time."  Id.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since June 1999 
for incorporation into the appellate 
record.  

3.  The veteran should be given an 
opportunity to identify any other medical 
providers, either VA or private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he may have received examination or 
treatment for his back or knees.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
examination by an ear, nose and throat 
specialist to determine the nature and 
etiology of all current nasal pathology 
disability and ascertain its relationship 
to nasal pathology documented in service.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

Is it more likely than not or 
less likely than not that the 
current nasal 
pathology is related to the 
variously diagnosed nasal 
disorders documented during 
active military service?  

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
current status of his service-connected 
back and right knee disorders.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any conclusions 
reached.  To the extent feasible, these 
determinations should be expressed in 
terms of the actual degrees of loss of 
motion loss.  Separate answers should be 
given for the back and right knee.  

(a) Do the service-connected 
back and right knee disabilities 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?  Separate answers 
should be given for the back and 
right knee.  

(b) To what extent does 
examination show the following: 
(1) objective indications of 
pain which are visibly manifest 
on movement, (2) the presence or 
absence and degree of muscle 
atrophy attributable to the 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due to 
the service-connected 
disability, and (4) the presence 
or absence of any other 
objective manifestation that 
would demonstrate disuse or 
functional impairment due to 
pain?  Separate answers should 
be given for the back and right 
knee.  

(c)  Does pain significantly 
limit functional ability during 
flare-ups or when the back right 
knee is used repeatedly over a 
period of time?  Separate 
answers should be given for the 
back and right knee.  

6.  After completion of the foregoing, the 
RO should review ensure that each 
examination report is adequate to achieve 
the purposes of this remand.  If not, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  The physician who performed 
the examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be free 
to schedule a reexamination if necessary.  
All other necessary follow-ups should be 
taken.

7  The RO should review the issue of 
whether the claim for service connection 
for asthma has been reopened pursuant to 
38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) as construed by Hodge and other 
judicial authority.  If the claim is found 
to have been reopened, a determination 
should be made as to whether it is well-
grounded.  If the claim is found to be 
well grounded, the RO should undertake all 
actions necessary to satisfy the statutory 
duty to assist in the development of the 
evidence to support a well-grounded claim.  
If the claim is found not to be well 
grounded, or if it is found to be well 
grounded but a subsequent decision on the 
merits of the claim after completion of 
the duty to assist is adverse to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative should be given a 
reasonable period of time for a reply.  

8.  When the record is complete, the RO 
should review the issues of entitlement to 
service connection for a nasal disability 
and the issues of entitlement to increased 
ratings for the service-connected back and 
right knee disorders.  In reviewing the 
ratings for the back and knee disorders, 
the relevant diagnostic codes from the 
rating schedule should be specifically 
discussed, and all conclusions should be 
articulated in light of the analysis set 
forth in DeLuca, Id., and all applicable 
VA regulations, including 38 C.F.R. 
§§ 4.40 and 4.45 (1999).  All applicable 
precedent opinions of the VA General 
Counsel should also be considered.  See 
VAOPGCPREC 23-97 (July 1, 1997), 36-97 
(December 12, 1997), and 9-98(August 14, 
1998).  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


